IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Edwin O. Crespo and Angelica Crespo,      :
                       Appellants         :
                                          :
                v.                        :
                                          :
Lehigh Valley Tax Claim Bureau and        : No. 1169 C.D. 2016
Abijah Immanuel                           : Argued: December 15, 2016


BEFORE:      HONORABLE P. KEVIN BROBSON, Judge
             HONORABLE MICHAEL H. WOJCIK, Judge
             HONORABLE DAN PELLEGRINI, Senior Judge


OPINION NOT REPORTED


MEMORANDUM OPINION BY
SENIOR JUDGE PELLEGRINI                               FILED: January 5, 2017


             Edwin O. and Angelica Crespo (together, Crespos) appeal the order of
the Court of Common Pleas of Lehigh County (trial court) denying their petition to
set aside the tax upset sale of their property for delinquent taxes (Petition). For the
reasons that follow, we affirm.


                                          I.
             The Crespos owned and resided at 715 Kiowa Street, Allentown,
Lehigh County, Pennsylvania (Property). Because they failed to pay their 2010
and 2011 real estate and school taxes, the Lehigh County Tax Claim Bureau
(Bureau) scheduled an upset tax sale of the Property to be held in September 2012
pursuant to the Real Estate Tax Sale Law (Law).1 However, on August 3, 2012,
the Crespos and the Bureau entered an agreement staying the sale and the Crespos
agreed to make installment payments on the delinquent taxes until they were
current.


                When the Crespos failed to pay the required installments, the Bureau
mailed them notice of their default and advised them that the Property would again
be listed for tax sale. In response to that notice, Mrs. Crespo called the Bureau to
arrange another stay of the sale and installment payment plan but was advised that
because of the default of the prior agreement, they would not be eligible for
another agreement until 2016. The Bureau listed the Property for tax sale to occur
on September 11, 2013.


                On June 27, 2013, the Bureau sent to each of the Crespos, by certified
mail, a notice that the Property was going to be exposed to tax sale on that date.
The parties stipulated that both Mr. and Mrs. Crespo received and signed certified
mail receipts for this notice.2 The parties also stipulated that notice of the tax sale
was properly published in accordance with Section 602(a) of the Law, 72 P.S. §
5860.602(a). On July 16, 2013, Deputy Sheriff Anthus posted notice3of the tax

       1
           Act of July 7, 1947, P.L. 1368, as amended, 72 P.S. §§ 5860.101–5860.803.

       2
           Section 602(e)(1) of the Law, 72 P.S. § 5860.602(e)(1), provides that notice of the sale
shall be given “[a]t least thirty (30) days before the date of the sale, by United States certified
mail, restricted delivery, return receipt requested, postage prepaid, to each owner as defined by
this act.”

       3
         Section 602(e)(3) of the Law, 72 P.S. §5860.602(e)(3), states that “[e]ach property
scheduled for sale shall be posted at least ten (10) days prior to the sale.”



                                                2
sale on the Property. On that day and then the morning and the afternoon of the
next day, he also attempted to make the required personal service of the notice of
the scheduled tax sale on the Crespos but was unable to do so. See Section
601(a)(3) of the Law, 72 P.S. § 5860.601(a)(3).4


                On September 10, 2013, the day before the scheduled tax sale, the
Bureau filed a petition in the trial court pursuant to Section 601(a)(3) of the Law to
waive personal service on the Crespos. The Bureau admittedly did not serve the
Crespos with a copy of this petition. The trial court granted the Bureau’s petition
and on September 11, 2013, Abijah Immanuel purchased the Property at the upset
tax sale for $27,000 plus fees. The Crespos then filed a petition to set aside the
sale claiming that the trial court erred in granting the Bureau’s petition to waive
personal service and that the Bureau failed to properly post the Property.




      4
          72 P.S. § 5860.601(a)(3). That Section provides, in pertinent part, as follows:

                No owner-occupied property may be sold unless the bureau has
                given the owner occupant written notice of such sale at least ten
                (10) days prior to the date of actual sale by personal service by the
                sheriff or his deputy. . . . The sheriff or his deputy shall make a
                return of service to the bureau . . . and attach a copy of the notice
                which was served. If such personal notice cannot be served within
                twenty-five (25) days of the request by the bureau to make such
                personal service, the bureau may petition the court of common
                pleas to waive the requirement of personal notice for good cause
                shown. Personal service of notice on one of the owners shall be
                deemed personal service on all owners.




                                                 3
                                            II.
             At a hearing before the trial court, Deputy Sheriff Anthus testified that
he had been serving and posting tax notices for the Bureau for four years. His
regular procedure was to attempt to serve the taxpayer three times and that on his
first attempt, he would post the notice of the tax sale by taping it to a front door or
window. He also testified that he attempted to make personal service on the
Crespos three times – once in the afternoon on Wednesday July 16, 2013, and
twice on Thursday July 17, 2013. All three visits occurred over a period of less
than 24 hours, and Deputy Sheriff Anthus did not see any signs of activity in the
house. He also testified that he posted notice on the front of the Crespos’ Property
on his first attempt at personal service.


             Tim Reeves (Reeves), the Bureau’s Director of Collections, testified
that the Property was scheduled for an upset tax sale in 2012, but the sale did not
occur because the Crespos entered into an installment payment agreement. The
Crespos failed to comply with the agreement and the Bureau sent three default
letters to the Crespos before listing the Property for tax sale. Reeves testified that
Mrs. Crespo contacted the Bureau in May 2013 regarding the upcoming tax sale.


             Mrs. Crespo testified that she was not at home on the two days that
Deputy Sheriff Anthus attempted to serve her with notice of the tax sale. She also
did not receive notice of the Bureau’s petition to waive personal service. On cross-
examination, she testified that she contacted the Bureau in May 2013 to set up
another payment plan, but the Bureau denied her request.




                                            4
              Finding that the Bureau satisfied the statutory notice requirements, the
trial court denied the Crespos’ Petition to set aside the sale.                It rejected the
Crespos’ argument that personal service on them should not have been waived,
reasoning that they admitted they had notice of the sale, that personal service had
been attempted three times, and that the exception to personal service was “created
so that parties cannot hide from actions which are brought against them. . . .”
(Trial court’s February 4, 2014 Order.)              Based upon Deputy Sheriff Anthus’
testimony, the trial court also found that the Property had been properly posted.
This appeal followed.5


                                              III.
                                               A.
              We begin with the Crespos’ arguments regarding the trial court’s
decision granting the Bureau’s petition to waive the personal service requirement.
The Crespos appear to argue that the trial court erred in granting the waiver
petition because it was never served on the Crespos and the order was granted ex
parte. This argument was recently rejected in In re: Consolidated Reports and
Return by the Tax Claim Bureau of Northumberland County, 132 A.3d 637, 652
(Pa. Cmwlth. 2016), stating:

              . . . we find no error in the trial court’s decision to
              address the Bureau’s Waiver Petition without notice to
              Objector. Because the ex parte process at issue concerns

       5
          Our standard of review is limited to determining whether the trial court abused its
discretion, rendered a decision lacking supporting evidence, or clearly erred as a matter of law.
In re: Upset Sale Tax Claim Bureau McKean County on September 10, 2007, 965 A.2d 1244,
1246 n.4 (Pa. Cmwlth. 2009).



                                               5
             the Bureau’s inability to serve Objector with notice of the
             tax sale, it follows that notice of an ex parte proceeding
             to waive service would be superfluous. Should Objector
             receive notice of the Waiver Petition and be given an
             opportunity to contest the Waiver Petition, there would
             be no need to waive personal service because Objector
             could be personally served with notice at the hearing.


As such, the Crespos’ argument is without merit.


             The Crespos also argue that the trial court erred in granting the waiver
petition because the Bureau’s three attempts at personal service in less than a 24-
hour period do not constitute “good cause shown” to justify exposing their
Property to tax sale without having met this notice requirement. As the Crespos
point out, “[t]he law ‘is well settled in Pennsylvania that a valid tax sale requires
strict compliance with all three of the notice provisions of Section 602’ of the Law
and that, if any of the notices are ‘defective, the sale is void.’” In re: Upset Sale
Tax Claim Bureau McKean County on September 10, 2007, 965 A.2d 1244, 1246-
47 (Pa. Cmwlth. 2009) (quoting In re Upset Price Tax Sale of September 25, 1989,
615 A.2d 870, 872 (Pa. Cmwlth. 1992)) (footnote omitted). Strict compliance with
the Law’s notice requirements is necessary “to guard against the deprivation of
property without due process of law.” In the Matter of Tax Sale of 2003 Upset,
860 A.2d 1184, 1187 (Pa. Cmwlth. 2004).


             That being said, Section 601(a)(3) of the Law specifically provides
that a tax claim bureau may seek waiver from the trial court of the personal service
requirement upon good cause shown. While the Law does not define the term
“good cause shown,” “we focus our inquiry on whether the trial court abused its


                                         6
discretion by granting the Bureau’s Waiver Petition and by considering the facts of
this case in light of the fundamental purpose of the Law.”          Northumberland
County, 132 A.3d at 650. The intent of the Law is “to protect the local government
against wilful [sic], persistent, long standing delinquents for whom we hold no
brief, and to whom the appellate court decisions have consistently given short
shrift.” Id. at 650-51 (quoting In re Return of Sale of Tax Claim Bureau (Ross
Appeal), 76 A.2d 749, 753 (Pa. 1950)).


             There is no dispute that Deputy Sheriff Anthus attempted to
personally serve the Crespos on three occasions over the course of two different
days. Rather, they claim that because those attempts at service occurred during a
period of time less than 24 hours, more attempts needed to be made to constitute
good cause to waive personal service. There is no requirement that attempted
service be made over the course of days or weeks, only the attempt at service be
reasonable under the circumstances. Given that service was attempted over two
days, and on one of those days in the morning and afternoon and they already had
notice of the sale by certified mail, the trial court did not abuse its discretion in
finding that there was good cause to waive personal service. See Northumberland
County, 132 A.3d at 651 (holding trial court did not abuse its discretion in granting
waiver petition where bureau attempted personal service three times on three
different days).


                                         B.
             The Crespos next argue that the trial court erred in determining that
the Property was properly posted with notice of the sale because Deputy Sheriff



                                         7
Anthus’ testimony that he “post[ed] the notice on the front of the property” is
insufficient to meet the Bureau’s burden of proper posting because it is not clear
whether he posted the notice on a door or window of the home, on the garage or
elsewhere, and that there is no evidence that the posted notice was visible from the
street or otherwise conspicuous to the owners or the public.


             Section 602 of the Law does not explicitly state that a notice must be
posted on the property subject to sale. It merely states that “[e]ach property
scheduled for sale shall be posted at least ten (10) days prior to the sale.” 72 P.S. §
5860.602(e)(3). The posting required by the Law serves two purposes. It provides
notice of the impending tax sale not only to the record owner but also to the public
at large. This is important for third parties whose interest may be affected, such as
mortgagors or other lien holders, and it advances the goal of increasing the number
of bidders for the property. With more bidders, a higher sales price, presumably,
will be realized, which benefits the delinquent taxpayer. In re Upset Price Tax
Sale of September 10, 1990, 606 A.2d 1255 (Pa. Cmwlth. 1992).


             This Court has held that, “in the absence of specific statutory
requirements . . . the method [of posting] used must be reasonable and such as
would likely inform the taxpayer of the intended sale of the premises.” Id. at 1258
(quoting Lapp v. County of Chester, 445 A.2d 1356, 1358 (Pa. Cmwlth. 1982)). A
practical, commonsense approach to determining whether a posting is reasonable is
based upon the specific facts of each case. McKean County, 965 A.2d at 1248.




                                          8
             In this case, the only testimony regarding posting was from Deputy
Sheriff Anthus. He testified that he posted the notice to the front of the Property in
accord with his regular procedure to post the notice of a tax sale on the property by
taping it to a front door or window. As our Supreme Court has explained, a
presumption of the regularity of an official act such as posting notice, “exists until
the contrary appears.” Hughes v. Chaplin, 132 A.2d 200, 202 (Pa. 1957) (quoting
Beacom v. Robison, 43 A.2d 640, 643 (Pa. Super. 1945)).             Once there was
evidence that a posting had occurred, the burden shifted to the Crespos to establish
that the notice was insufficient to give them notice or the public notice of the sale.
The Crespos did not provide any testimony regarding posting notably, given they
were the Property’s occupants, they did not see the posting or that the notice was
posted somewhere that was inconspicuous. Given that there was no contrary
evidence that the posting was not proper, the trial court did not err in determining
that the Bureau complied with Section 602’s posting requirement and we affirm.



                                       ____________________________________
                                       DAN PELLEGRINI, Senior Judge




                                          9
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Edwin O. Crespo and Angelica Crespo,   :
                       Appellants      :
                                       :
               v.                      :
                                       :
Lehigh Valley Tax Claim Bureau and     :
Abijah Immanuel                        : No. 1169 C.D. 2015




                                  ORDER


             AND NOW, this 5th day of January, 2017, the order of the Court of
Common Pleas of Lehigh County in the above-captioned matter is hereby
affirmed.



                                     ____________________________________
                                     DAN PELLEGRINI, Senior Judge